Title: To George Washington from Francis Dana, 11 June 1778
From: Dana, Francis
To: Washington, George


                    
                        Dear Sir
                        York [Pa.] June 11th 1778
                    
                    I had the honor last evening, of your favor of the 9th inst: requesting me to repair to camp to assist in the business of arranging the army, as soon as possible Although I am impressed with the necessity of that business being finished without delay, yet I cannot in duty to the State I represent quit Congress till the Confederation is ratified, which I hope will be done in a few days—In the mean time the arrangement may go on, as Genl Reed will doubtless be at hand to assist you. He has paid a particular attention to the battalions of this State; those of Maryland, on account of their distance from your camp, the committee cou’d make no enquiry about, those also may be arranged without any assistance from me, and indeed I know nothing about either of them—Those to which I paid a particular attention were the battalions of New Hampshire, Mass’achusetts, Rhode Islan⟨d,⟩ Jersey and Virginia; the last of which may be settled by conferring with the General Officers of that line, whose recommendation we followed. I will get the necessary papers from Mr Morris and forward them to you—With the hope of taking some labour from off your hands, I shou’d have been happy to have given my immediate attendance in camp—I trust by the time you, with the assistance of Genl Reed, may have gone thrô the battalion of this State, Maryland and Virginia, to have the pleasure of affording you in this business, all the assistance in my power. I am Dr Sir with much respect & esteem your most obedt & obliged hbl. Servant
                    
                        Fra. Dana
                    
                    
                        Shou’d Mrs Washington be with you, you will be pleased to make my most respectful complements acceptable to her.
                    
                